                                                                     JS-6

 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   VINCENT TROY PINA,                             Case No.: 2:17-cv-00549 PA(SHKx)

11                      Plaintiffs,                 Honorable Percy Anderson

12         vs.                                      ORDER RE JOINT
                                                    STIPULATION OF VOLUNTARY
13   THE CITY OF LONG BEACH, CA LONG                DISMISSAL WITH PREJUDICE
     BEACH CITY EMPLOYEE’S                          (FRCP 41(a)(1)(A)(ii))
14   REPRESENTATIVES, AND/OR
     UNKNOWN AGENTS,
15                                                  Complaint Filed: January 23, 2017
                        Defendants.
16
17
                                           ORDER
18
19         IT IS HEREBY ORDERED that the case is dismissed with prejudice pursuant
20   to the terms of the parties’ Stipulation to Dismiss with Prejudice Under F.R.C.P.
21
     41(a)(1)(A)(ii)), and the terms of the parties’ Release and Settlement of Claims.
22
23
24
25   DATED: January 31, 2020                ____________________________________
26                                          Hon. PERCY ANDERSON
                                            United States District Judge
27
28
                                                1
          [PROPOSED] ORDER RE: JOINT STIPULATION OF VOLUNTARY
                   DISMISSAL WITH PREJUDICE (FRCP 41)
